Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 1 of 11 PageID: 2385




  NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                      :
   CASCO, individually and on behalf of all           :
   others similarly situated,                         :
                                                      :       Civil No. 16-2084 (RBK/MJS)
                   Plaintiff(s),                      :
                                                      :       OPINION
             v.                                       :
                                                      :
   PONZIOS RD, INC., et al.,                          :
                                                      :
                   Defendant(s).                      :
                                                      :

  KUGLER, United States District Judge:

         Presently before the Court is Plaintiffs’ Motion for Reconsideration (Doc. No. 160). For

  the reasons set forth below, the Motion for Reconsideration is DENIED.

  I.     BACKGROUND

         This action arises out of an employment dispute concerning whether Defendant Ponzios

  RD, doing business as Metro Diner, could pay its “tipped employees,” like bussers and servers,

  less than the minimum wage by using a “tip credit” under the New Jersey Wage and Hour Law

  (“NJWHL”).

         a. Factual Background

         Defendant Metro Diner employed Lead Plaintiff Oscar Casco (“Casco”) as a busser and

  Opt-In Plaintiff Tina Blemings (“Blemings”) as a server in its New Jersey location in

  Brooklawn, New Jersey. (Doc. No. 105, Pls.’ SMF at ¶¶ 1, 3, 4, 7). Casco worked for Defendants

  for approximately six months beginning in May 2014 and earned $3.50 per hour plus tips. (Id. at

  ¶ 4); see also (Doc. No. 1, Compl. at ¶ 27). Blemings, by contrast, worked for Defendants for

                                                  1
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 2 of 11 PageID: 2386




  about four years beginning in May 2011 and earned $2.15 per hour plus tips. (Doc. No. 105, Pls.’

  SMF at ¶¶ 7, 8, 9). Metro Diner considered waitresses, waiters, and bussers as tipped employees

  and would credit as wages to these employees the difference between the minimum wage and

  their hourly wage. (Doc. No. 116, Ex. I at 37, 39–40).

          Defendants provided all new hires with a form entitled “METRO DINER, Notice to

  Tipped Employee,” which provided in pertinent part:

               •   The amount of cash wages to be paid to you per hour will be:

                          $2.15 per hour for waitstaff/servers.
                          $3.50 per hour for buspersons/bussers.

               •   It is your responsibility to declare/report all tips received. Assuming you have
                   received a sufficient amount of tips (at least the amount per hour reflected below),
                   this amount will be the tip credit your employer . . . will take and credit to you as
                   wages paid:

                          $6.23 per hour for waitstaff/servers.
                          $4.88 per hour for buspersons/bussers.

  (Id. at 21–22); (Defs.’ SMF at ¶ 13). The Notice further informed tipped employees, in all capital

  letters, that:

          UNLESS WE ARE INFORMED OTHERWISE WE WILL ASSUME THAT AT
          THE VERY LEAST THE ABOVE NOTED TIP CREDIT AMOUNTS (no less)
          HAVE BEEN RECEIVED IN YOUR PAY WEEK AND WILL BE CREDITED TO
          YOU AS WAGES AND TAXED ACCORDING TO THE LAW.

  (Id.)

          Before clocking out at the end of each shift, waiters and waitresses were required to

  report their total tips—both cash and credit card tips—by entering the amount into a point of

  sale (“POS”) system. (Doc. No. 116, Ex. J at 69, 93). After clocking out, the POS system

  generated a report which the waitresses and waiters would then take to the cashier to receive

  cash for the credit card tips. (Id. at 89, 101). The report broke down the credit card tips



                                                     2
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 3 of 11 PageID: 2387




  earned by the waiters or waitresses along with the gross sales they made that day. (Id. at

  101–102). Gross sales means the “total sales that [the] waiter or waitress [had] that day . . .

  like how much food she sell[s] and beverages.” (Doc. No. 116, Ex. I at 30). A certain

  percentage of the waiter or waitresses’ gross sales was deducted and distributed to the

  bussers as tips. (Doc. No. 116, Ex. J at 97, 103). The waiters and waitresses used to

  distribute the tips to the bussers directly before management took over this allocation

  process. (Id. at 70).

          Because waiters and waitresses often allegedly failed to report their cash tips,

  Defendants assumed they received sufficient gratuities to meet the minimum wage

  requirement by recording such on payroll. (Id. at 63). Mr. Kolovos, a co-owner of Metro

  Diner, discussed how management records tips when employees report they earned zero

  cash tips:

          Counsel: Now, it says that she had $1,337.07 in gross receipts for food and beverage;
          do you see that?

          Mr. Kolovos: Yep.

          Counsel: And she had zero percent total tips?

          Mr. Kolovos: that’s ‘cause she didn’t declare anything.

          Counsel: But the $41 –

          Mr. Kolovos: She did get $41 in – it appears in credit card tips that we paid her.

          Mr. Kolovos: But, again, see how this is difficult for me to police and say, hey, you
          didn’t make any other tips, it’s highly unlikely.

          Counsel: What does Mr. Fakouras do with the information in this document?

          Mr. Kolovos: Well some – some employees or wait staff, as you can see, do report
          their tips or what appears to be, you know, their tips. So he utilizes what they’ve—
          what tips they report here. If it is zero, for example, which is unreasonable, well,
          then, we – as indicated in the notice, the minimum—the minimum as put in.


                                                    3
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 4 of 11 PageID: 2388




         Counsel: And by the minimum – I’m sorry?

         Mr. Kolovos: as it indicated in the document, unless were told otherwise, we gonna
         at least take this tip credit.

  (Id. at 95–96) Mr. Fakouras, also a co-owner, similarly testified in his deposition how he
  reports employees’ tips on payroll when they record receiving zero cash tips:

         Counsel: Okay. So, if, just to close the loop in this, if a server puts down that they
         received zero in cash tips for the week, but they don’t complain to you that they
         don’t receive minimum wage, you send it to payroll as they received minimum
         wage?

         Mr. Fakouras: Correct.

  (Doc. No. 116-11, Ex. I at 64).

         Metro Diner also provided its employees with meal credits that were based on the

  retail cost of the food, which allowed them to order anything up to $8. (Id. at 67); (Doc. No.

  116-13, Ex. J at 113). If an employee ordered anything that cost more than $8, the employee

  would have to pay the difference. (Doc. No. 116-13, Ex. J at 113). A prorated meal credit of

  up to $10 for 40 hours worked would be applied to the gross weekly pay of each tipped

  employee. (Doc. No. 105, Pls’ SMF at ¶ 47); (Doc. No. 116, Def.’s SMF at ¶ 47).

         b. Procedural History

         On April 14, 2016, Casco brought this action (which Blemings subsequently joined) on

  behalf of a nationwide collective class action under the Fair Labor Standards Act (“FLSA”).

  (Doc. No. 1). Casco also brought a class action under Federal Rule of Civil Procedure 23 on

  behalf of himself and a New Jersey class of tipped employees (Id.). The Complaint contains five

  counts: (1) FLSA minimum wage violations (Count One); (2) FLSA overtime wage violations

  (Count Two); (3) New Jersey minimum wage violations (Count Three); (4) New Jersey overtime

  violations (Count Four); and (5) a New Jersey common law unjust enrichment claim (Count




                                                   4
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 5 of 11 PageID: 2389




  Five). (Id.). In answering the Complaint, Defendants denied, among other things, that they failed

  to pay their tipped employees less than the minimum wage. (Doc. No. 9 at ¶¶ 81–88).

         Plaintiffs sought summary judgment under the FLSA and NJWHL as to the defense that

  Defendants complied with the legal notification requirements to pay their tipped employees less

  than the minimum wage by claiming a tip credit. (Doc. No. 77). In our prior opinion, we held

  that Defendants failed to meet the notification requirement to take a tip credit under the FLSA

  and therefore found Defendants liable for the full minimum wage. (Doc. No. 94). We granted

  summary judgment in favor of Plaintiffs solely on that issue. (Id.). We denied Plaintiffs’ motion

  for summary judgment on the NJWHL claim because it was unclear, given the lack of briefing,

  whether the FLSA and NJWHL paralleled each other to such an extent that a ruling under one

  was dispositive of a ruling under the other. (Id.). Plaintiffs then moved for partial summary

  judgment on the NJWHL claim. (Doc. No. 104). They also filed a motion for final collective

  action pursuant to 216(b) of the FLSA and a motion to strike Defendants’ response to Plaintiffs’

  statement of material facts. (Doc. No. 109, 124).

         On March 9, 2021, the Court issued an Opinion and Order granting Plaintiffs’ motion for

  partial summary judgment. (Doc. No. 158, Op.); (Doc. No. 159, Order). In our Opinion, we held

  that there was no genuine issue of material fact as to whether Defendants illegally adjusted

  employees’ tips to meet the minimum wage requirement when tipped employees reported zero

  cash tips. (Doc. No. 158 at 11–13). Therefore, we granted Plaintiffs’ motion for summary

  judgment on the narrow point that Defendants failed to comply with the requirements set forth in

  N.J.A.C. 12:56–14.4 when waiters and waitresses reported cash tips as zero. (Id. at 13).

         Additionally, the Court concluded that Defendants took an impermissible meal credit

  because the meal credit that was applied toward employees’ wages was priced at a higher rate



                                                   5
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 6 of 11 PageID: 2390




  than what it actually cost Defendants. (Id. at 15). Accordingly, we held that Plaintiffs are entitled

  to summary judgment on this issue as well. (Id.). We also granted Plaintiffs’ motion for final

  collective action because we found that Casco and the opt-in plaintiffs are “similarly situated”

  for FLSA purposes. (Id. at 19). Lastly, we denied Plaintiffs’ motion to strike because there was

  no indication of bad faith on the part of Defendants. (Id. at 8). Then on March 23, 2021,

  Plaintiffs filed the present motion, seeking reconsideration of the Court’s order and opinion.

  (Doc. No. 160, Mot. for Recons.).

  II.    LEGAL STANDARD

         a. Motion for Reconsideration

         Motions for reconsideration are governed by Local Civil Rule 7.1(i), which allows a

  party to seek reconsideration by the Court in matters in which the party believes the judge has

  “overlooked.” See Carney v. Pennsauken Twp. Police Dep’t, Civ. No. 11–7366, 2013 WL

  4501454, at *1 (D.N.J. Aug. 21, 2013) (citations omitted). “The standard for reargument is high

  and reconsideration is to be granted only sparingly.” Yarrell v. Bartkowski, No. 10–5337, 2012

  WL 1600316, at *3 (D.N.J. May 7, 2012). To be successful on a motion for reconsideration, a

  petitioner has the burden to demonstrate: “(1) an intervening change in the controlling law; (2)

  the availability of new evidence that was not available when the court [issued its order]; or (3)

  the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood

  Cafe ex. rel. Lou–Ann v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “The word ‘overlooked’ is

  the operative term in the Rule.” Bowers v. NCAA, 130 F. Supp. 2d 610, 612 (D.N.J. 2001). The

  Court will grant a motion for reconsideration only where it overlooked a factual or legal issue

  that may alter the disposition of the matter. See United States v. Compaction Sys. Corp., 88 F.

  Supp. 2d 339, 345 (D.N.J. 1999); L. Civ. R. 7.1(i).



                                                    6
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 7 of 11 PageID: 2391




  III.    DISCUSSION

          Plaintiffs are requesting the Court reconsider its decision limiting summary judgment to

  the narrow circumstance where zero cash tips were reported by Defendants’ tipped employees.

  Plaintiffs argue the Court overlooked facts in the record showing that Defendants’ improper

  adjustment of reported cash tips was not limited to only those instances where employees

  reported zero cash tips. Plaintiffs further insist that this limitation will result in manifest injustice

  to those employees who did not report their own tips but were still underpaid as a result of

  Defendants’ illegal conduct.

          a. The Court’s Consideration of Cash Tips Reported by Waitresses and Waiters

          In a motion for reconsideration, parties should not restate arguments which the Court has

  already considered. Yurecko v. Port Auth. Trans-Hudson Corp., 279 F. Supp. 2d 606, 609

  (D.N.J. 2003). “[T]he motion may address only ‘dispositive factual matters or controlling

  decisions of law’ that were presented to, but not considered by, the court in the course of making

  the decision at issue.” Id. (quoting Resorts Int’l, Inc. v. Greate Bay Hotel and Casino, Inc., 830

  F.Supp. 826, 831 (D.N.J.1992)).

          In an attempt to fit this motion into these required parameters, Plaintiffs claim that the

  Court failed to consider their assertion that Defendants had impermissibly altered the cash tips

  reported by its tipped employees “when any servers reported that they had received little to no

  cash tips.” (Doc. No. 160 at 3). We disagree.

          In rendering our decision to limit summary judgment to the narrow circumstance where

  zero cash tips were reported, we undoubtedly considered the instances where waiters and



                                                      7
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 8 of 11 PageID: 2392




  waitresses did in fact report cash tips. In doing so—and as required under the summary judgment

  standard—the Court construed “[a]ll facts and inferences . . . in the light most favorable to the

  non-moving party.” Boyle v. Cnty. Of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). Specifically,

  we construed the following testimony provided by Mr. Kolovos in the light most favorable to

  Defendants:

         Counsel: Now, it says that she had $1,337.07 in gross receipts for food and beverage; do
         you see that?

         Mr. Kolovos: Yep.

         Counsel: And she had zero percent total tips?

         Mr. Kolovos: that’s ‘cause she didn’t declare anything.

         Counsel: But the $41 –

         Mr. Kolovos: She did get $41 in – it appears in credit card tips that we paid her.

         Mr. Kolovos: But, again, see how this is difficult for me to police and say, hey, you
         didn’t make any other tips, it’s highly unlikely.

         Counsel: What does Mr. Fakouras do with the information in this document?

         Mr. Kolovos: Well some – some employees or wait staff, as you can see, do report their
         tips or what appears to be, you know, their tips. So he utilizes what they’ve—what tips
         they report here. If it is zero, for example, which is unreasonable, well, then, we – as
         indicated in the notice, the minimum—the minimum as put in.
         Counsel: And by the minimum – I’m sorry?

         Mr. Kolovos: as it indicated in the document, unless were told otherwise, we gonna at
         least take this tip credit.

  (Doc. No. 116–13, Ex. J at 95–96). While Mr. Kolovos clearly admits to changing the gratuities

  received by Defendants’ employees when those employees recorded zero tips, the italicized

  quote, “he utilizes what they’ve – what tips they report here,” suggests that Defendants relied on

  waitresses and waiters’ reports when they reported an amount other than zero. (Doc. No. 156 at

  12–13). As we further explained—although the sentence is ambiguous, drawing all reasonable


                                                   8
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 9 of 11 PageID: 2393




  inferences in favor of the nonmoving party, we construe it as referring to cash tips. (Id.).

  Accordingly, we reject Plaintiffs’ argument that the Court failed to consider their assertion that

  Defendants had impermissibly altered the cash tips even when Defendants’ tipped employees

  reported an amount other than zero.

         b. Tipped Employees Who Do Not Report Their Own Tips

         We recognize that the Court’s decision to limit the grant of summary judgment to

  instances in which waiters and waitresses reported zero cash tips consequently excludes bussers

  who did not report their own cash tips. And it is this limitation of Defendants’ liability under the

  NJWHL upon which Plaintiffs base their motion for reconsideration. Yet, absent from Plaintiffs’

  Opening Memorandum supporting their Motion for Partial Summary Judgment (“Opening

  Memorandum”) was any argument pertaining to Casco’s “incredibly” consistent hourly rate—

  evidence that Plaintiffs heavily rely on to support the conclusion that Defendants’ illegal

  adjustment of cash tips was not limited to only those instances where zero cash tips were

  reported by waiters and waitresses.

         In a footnote included in Plaintiffs’ Opening Memorandum, Plaintiffs did seemingly

  attempt to incorporate the background and relevant facts that were previously detailed in their

  Opening Memorandum supporting their First Motion for Summary Judgment:

         The background and relevant facts of this litigation were fully detailed by Plaintiffs
         in their Memorandum supporting their Motion for Summary Judgment (Doc. No.
         77). In an effort to streamline this submission and avoid redundancy, Plaintiffs
         incorporate that document by reference and, accordingly, refer the Court to that
         document to the extent necessary.

  (Doc. No. 105 at 2). However, even if we were to construe this as incorporating Plaintiffs’

  previous arguments, which we did not, it would have been waived. United States v. Kellam, 751




                                                    9
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 10 of 11 PageID: 2394




  F. App’x 184, 192 n.4 (3d Cir. 2018) (concluding issue was waived because a one-sentence

  footnote was insufficient to raise it in an opening brief)).

          It was not until Plaintiffs’ Reply Memorandum supporting their Motion for Partial

  Summary Judgment (“Reply Memorandum”), where Plaintiffs raise the argument that Casco’s

  tips—which were based on a percentage of gross sales—were clearly manipulated by Defendant

  for every hour Casco ever worked. (Doc. No. 123 at 3). But it is also “well-established that a

  party cannot raise an argument for the first time in a reply brief.” Maliandi v. Montclair State

  Univ., Civ. No. 14-1398, 2017 WL 935160, at *5 (D.N.J. Mar. 9, 2017), aff’d, 2017 WL

  3023205 (D.N.J. July 17, 2017) (declining to consider a party's argument when the argument was

  raised for the first time in a reply brief); see also Laborers’ Int’l Union of N. Am., AFL-CIO v.

  Foster Wheeler Energy Corp., 26 F.3d 375, 398 (3d Cir. 1994) (finding that “[a]n issue is waived

  unless a party raises it in its opening brief,” and finding “a passing reference to an issue” to be

  insufficient).

          Because Plaintiffs’ argument alluding to Casco’s identical tip amounts despite the

  variation in Defendants’ gross sales was only reestablished in Plaintiffs’ Reply Memorandum

  and, at best, vaguely referenced in a footnote in Plaintiffs’ Opening Memorandum, this issue was

  waived.

          c. The Manifest Injustice Standard

          For the Court to reconsider a decision due to manifest injustice, the record presented must

  be “so patently unfair and tainted that the error is manifestly clear to all who view [it.]”

  Campbell v. New Jersey, No. CV 16-3086, 2017 WL 5593778, at *6 (D.N.J. Nov. 21, 2017)

  (quoting Conway v. A.I. Dupont Hosp. for Children, No. 04-4862, 2009 WL 1492178, at *6

  (E.D. Pa. May 26, 2009)). Furthermore, “it is not the job of courts deciding a motion for



                                                    10
Case 1:16-cv-02084-RBK-MJS Document 169 Filed 07/23/21 Page 11 of 11 PageID: 2395




  reconsideration to rescue parties from their strategic litigation choices . . . (nor) rescue parties

  from their own errors.” Conway, 2009 WL 1492178, at *7.

          As we have established above, the Court did not overlook evidence in the record. Rather,

  it was Plaintiffs’ own mistake of omitting arguments in their Opening Memorandum that could

  have possibly justified a broader grant of summary judgement. Consequently, we reject

  Plaintiffs’ argument that our limited grant of summary judgment would result in manifest

  injustice.

  IV.     CONCLUSION

          For the reasons expressed above, the Motion for Reconsideration is DENIED. An

  accompanying Order will issue.

  Dated: 7/23/2021                                                          s/Robert B. Kugler
                                                                            ROBERT B. KUGLER
                                                                            United States District Judge




                                                    11
